DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Matsimanis et al. (US 20180239977 A1, hereinafter “Matsimanis”)
Bai et al. (US 20190279398 A1, hereinafter “Bai”) 
Bowles et al. (US 20160275518 A1, hereinafter “Bowles”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Matsimanis teaches a face identification method (Matsimanis [0001]-[0002], [0006], figs. 1-2, and 4 where Matsimanis teaches a face recognition method and apparatus), comprising:

performing a distance detection to obtain a detected distance value (Matsimanis [0022],  [0035], figs. 1-5, where Matsimanis teaches performing  distance detection using a measuring sensor to detect if an object is present);
determining whether the detected distance value is smaller than a distance threshold (Matsimanis [0022], [0032]-[0035], figs. 1-5, where Matsimanis teaches if the distance of the objected detected by the distance measuring sensor is within a threshold);
when the detected distance value is smaller than the distance threshold, determining a luminance corresponding to the detected distance value (Matsimanis [0022], [0032], figs 1-5, where Matsimanis teaches detecting if the object is within a threshold and the temperature senor takes infrared image having an array of pixelated temperature values).
capturing an infrared light image and performing face identification to the infrared light image (Matsimanis [0022], [0032]-[0035]; where Matsimanis teaches detecting the temperature corresponding of a human face); and
when the face identification is successful, performing a corresponding event (Matsimanis [0022], [0032]-[0035]; where Matsimanis teaches perform event if determine that a face is detected).
	Matsimanis fails to explicitly teach emitting an infrared light according to the luminance;
a computing unit electrically connected to the infrared light camera; a driving circuit, electrically connected to the computing unit and the distance detector, wherein the detected distance value is coded by the driving circuit and transmitted to the computing unit: and
a voltage regulator, connected to the driving circuit and the infrared light transmitter, and receiving a reference voltage from the driving circuit;
wherein the computing unit controls the driving circuit to switch the reference voltage according to the detected distance value, so as to regulate a magnitude of a driving voltage output to the infrared light transmitter by the voltage regulator, so that the luminance of the infrared light transmitter corresponds to the detected distance value.
However Bai in the same line of endeavor teaches a camera control method and device wherein a controller (50) is use to control/regulate the power (current and/or voltage) of the emit laser light according to the projection distance determined (distance detector to determine the distance is short or large for example) to a desired object such as user’s faces in order to allow (Bai [0005], [0064], [0068]-[0069], [0074], [0084], [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use driving circuit to control and to output voltage, using voltage regulator, to the infrared laser light emitter to control the intensity of the light emitting by the infrared laser base on the distance of the object to be identified, in order to avoid over exposure if the object is too close or under exposure if the object is too far to allow the capture of images that are good enough for face or object detection and/or recognition
The combination fails to teach wherein the driving circuit comprises two GPIO pins respectively connecting to a base voltage in parallel through resistors, so that the reference voltage is regulated according to a level state of the GPIO pins and output to the voltage regulator through the GPIO pins.
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the claim invention based on the cited prior arts above. Therefore, claims 1-10 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 5, 2022